— Mikoll, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a Tier III Superintendent’s hearing, petitioner was found guilty of stabbing another inmate. The determination was affirmed by respondent Commissioner of Correctional Services. Petitioner commenced this proceeding which was transferred to this court pursuant to CPLR 7804 (g). Petitioner seeks to annul the administrative determination on the ground that his misconduct was not established by legally sufficient evidence in that the stabbing victim repudiated a statement made by him in an inculpatory letter. Petitioner also presented two alibi witnesses placing him elsewhere at the time of the attack. The Hearing Officer found the victim’s repudiation incredible and chose not to credit it, nor the testimony of petitioner’s alibi witnesses. A penalty of 18 months’ keeplock and loss of privileges, along with one year loss of good time, was imposed.
The determination is supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222). The Hearing Officer was in the best position to evaluate the credibility of witnesses and his decision in that regard should not be disturbed.
Determination confirmed, and petition dismissed, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.